UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1307



ALLEN OGDEN,

                                                 Plaintiff - Appellant,

          versus


MAYOR AND CITY COUNCIL OF BALTIMORE, MARYLAND,
a Municipal Corporation; RONALD DANIELS,
Acting Commissioner Baltimore City Police
Department;     STEVEN     MCMAHAN,     Major,
Individually and in his official capacity;
CARL BROWN, Major, Individually and in his
official capacity; THOMAS MARCUZZI, Detective,
Individually and in his official capacity;
RONALD BURGER, Sergeant, Individually and in
his official capacity; JAMES KELLER, Sergeant,
Individually and in his official capacity;
PATRICK ROWE, a/k/a Scotty, Individually and
in his official capacity; TIMOTHY GODWINN,
Officer, Individually and in his official
capacity; WILLIAM KING, Officer, Individually
and in his official capacity; JOHN JACKSON,
Officer, Individually and in his official
capacity; THE STATE OF MARYLAND; EDWARD T.
NORRIS, JR., Commissioner,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
579-L)


Submitted:   August 27, 2002                 Decided:   October 16, 2002
Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Ogden, Appellant Pro Se. William Rowe Phelan, Jr, CITY OF
BALTIMORE LAW DEPARTMENT, Baltimore, Maryland; Patricia Anne Smith,
BALTIMORE POLICE DEPARTMENT, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Allen Ogden appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Ogden v. Mayor and City Council of Baltimore, No. CA-

00-579-L (D. Md. Feb. 14, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED



                                2